Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment file on January 18, 2021.
Claims 1-2 and 4 are amended.
Claims 1-8 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over D. Mancini (US Patent No. 3,527,020, herein, Mancini).
Regarding claim 1, Mancini discloses a machine (30 - Figs. 10, 11 and 13) for producing capsules (10 – Fig. 8) containing a product (“a food product or the like” – Col. 2, lns 65-66) to be mixed with a liquid, in particular by means of a percolator device, each capsule comprising a shell (10) for receiving the product, forming a peripheral upper rim (14 – Figs 4 and 6), and a lid (17) for closing the shell, connected to said rim (Fig. 8); the machine comprises a module (120, 105 – Fig. 11) for dispensing the product and an application unit (26) for applying lids on the shells of the capsules; 
wherein: 
the machine comprises a rotary plate (64) having cavities (66) regularly distributed over the circumference of the plate (Fig. 11), each cavity being capable to receive the shell of a capsule and keep said shell in position on the plate (Figs. 11-12); the cavities of the plate are arranged such that, when a first cavity is positioned opposite said unit for applying lids (at 211 in Fig. 11), a second cavity is situated opposite a delivery unit (23) for delivering the shells of the capsules (at 22 in Fig. 11), comprised by the machine, a third cavity is situated opposite a filling unit (24, 25, 112) for filling the shells with the product (at 115 in Fig. 11), and a fourth cavity is situated opposite a free sector of the plate (at 28 in Fig. 11), making it possible to remove the capsule present in this cavity of the plate; 
23) for delivering the shells of the capsules is situated upstream relative to the dispensing module in a direction of rotation of the plate (clockwise arrow on 60 in Fig. 13); the delivery unit comprises a storage magazine (83, 85, 86, 87) for storing the shells stacked together one in another (22), and a subassembly (92, 100, 101, 102) for delivering shells one by one to the plate, by gravity, such that a single shell is delivered in the second cavity of the plate located below the storage magazine (Col. 5, lns 9-70, Fig. 10); 
the filling unit (112) is situated opposite a trough (105, 107 – Fig. 12) for delivering product, comprised by the dispensing module (105); the filling unit comprises a funnel (111, 114, 115) opposite which an empty shell placed in the third cavity of the plate is positioned by rotation of said plate (Col. 6, lns 5-44, Fig. 12); 
the machine comprises a rotational driver (40 – Fig. 13) that rotates the plate with cavities (Col. 4, lns 14-70); and 
the machine comprises a mechanism (mechanical aspects depicted in Fig. 13, Col. 4, lns 14-70) that coordinates with the rotational driver with a subassembly driver (73, 74) that drives the delivery subassembly, the mechanism including a dispensing module controller (69, 70) and a lid application controller (47) that controls the application of the lids (via 26) on the shells of the capsules (Col. 7, lns 14 -50).
Mancini does not expressly disclose that the mechanism is an automaton.
It would have been obvious to one having ordinary skill, before the effective filling date of the applicant’s claimed invention to modify the mechanism disclosed by Mancini so that it is an automaton since it has been held that broadly providing a mechanical or automatic means to 

Regarding claim 2, Mancini teaches the machine as recited above wherein: the storage magazine has a bottom opening (85 – Fig. 10) and contains a series (22) of shells of capsules; 
said delivery unit comprises a moving part (92) movable in a to-and-fro movement having a movement direction (“slidably mounted”), between initial position and a final position (“retracted position…and an advanced position”) (Col. 5, lns 27-30, Figs. 10 and 11); the moving part is situated at the lower end of the storage magazine and has a first end and a second end, and two opposite sides (Figs. 10 and 11); the moving part forms, at said first end, a receiving opening (between fingers 100) coming, in the initial position of the moving part, across from the bottom opening of the storage magazine and receiving the bottom shell from the series of shells contained in the storage magazine, said bottom shell falling into said receiving opening by gravity, and the peripheral upper rim (14) of said bottom shell being received against two receiving surfaces formed by the moving part, situated on the two opposite sides of the moving part and parallel to the movement direction of said moving part, the two receiving surfaces lying in a plane; the moving part also forms a first guide rail (on 101) situated in the plane of said receiving surfaces of the moving part, which communicates with a release opening for releasing the lower shell, situated at said second end of the moving part; the moving part also forms two side ramps (102) having lower parts and upper parts; the lower parts of the side ramps are arranged on the side of said receiving Col. 5, lns 27-70); 
said subassembly driver (73, 74) drives said moving part in said to-and-fro movement of said moving part, such that said moving part moves from said initial position, for receiving the bottom shell, into said final position, then returns from said final position to said initial position (Col. 5, lns 62-67).

Regarding claim 5, Mancini teaches the machine as recited above wherein: 
the peripheral upper rim (14) of a shell has a diameter (Figs. 3 and 8); 
the application of a lid on this peripheral upper rim has a beginning-of- application position and an end-of-application position (Col. 9, ln, 11-Col. 10, ln 40, Figs. 14-21); 
211 – Figs. 14-15) movable relative to a support structure (212, 145) so as to have a mobility, this mobility being done along a travel slightly larger than the diameter of the peripheral upper rim, this travel extending between the beginning-of- application position and the end-of-application position; this body comprises, mounted thereon: 
a support film (18, 27) for supporting the lids, these lids being self-adhesive and placed one after the other on said support film (Col. 3, lns 9-19); a stepwise advancement wheel (196) for the stepwise advancement of the support film, the stepwise advancement of which is coordinated with the movement of said body; 
an edge around which the support film is engaged, such that the sliding of the film around said edge causes a lid to be loosened with respect to the film (Fig. 15); and 
adjacent said edge, an applicator (213) for application of the lid on the peripheral upper rim of a shell.

Regarding claim 6, Mancini teaches the machine as recited above, wherein the application unit comprises a moving body (211) and a movement rail (212), the movement rail allowing a movement of the moving body between an initial position, a beginning-of- application position of a lid and an end-of-application position of a lid (Col. 9, ln, 11-Col. 10, ln 40, Figs. 14-21); 
the moving body comprises, mounted thereon: 
a support film (18, 27) for supporting the lids (17), said lids being self-adhesive and placed one after the others on this support film (Col. 3, lns 9-19); 
188) and a second wheel (196) for advancing the support film stepwise, the stepwise advancement of the support film being coordinated with the movement of said moving body; 
a set of drive means (47, 49) for driving the movement rail and the first and second wheels; 
a set of guide means (199) for guiding the support film, and 
a moving part (200, 201 – Fig. 18) around which the support film is engaged, such that the sliding of the support film around this moving part causes the loosening of a lid with respect to the support film.

Regarding claim 7, Mancini teaches the machine as recited above, wherein the cavities of the plate emerge in the periphery of said plate (Fig. 11), which facilitates the removal of the capsules with respect to said cavities, either manually or by a mechanical device (Col. 10, lns 41-62).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over D. Mancini (US Patent No. 3,527,020, herein, Mancini) in view of Rubbi et al. (US Pub. No. 2016/0152356 A1, herein, Rubbi).
Regarding claim 3, Mancini teaches the machine as recited above wherein each shell has an inside (See Figs. 4-5 and 8-9) and the funnel (114, 115) of the filling unit has a bottom opening (Fig. 12). 

Rubbi teaches that a filling unit (SR – Fig. 3) comprises a compacting member (R4, 11, 28) moving in a to-and-fro motion coaxially to the funnel, through the bottom opening of the funnel and to the inside of the shell (2) situated below the funnel (Para [0090]-[0100]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the filling unit of the machine taught by Mancini with a compacting member moving in a to-and-fro motion coaxially to the funnel, through the bottom opening of the funnel and to the inside of the shell situated below the funnel as taught by Rubbi in order to further ensure that the desired amount of product is packaged within the shell.

Regarding claim 4, Mancini in view of Rubbi teaches the machine as recite above wherein: the funnel has an axis; the machine comprises a sleeve (Rubbi, 13) coaxial to the bottom opening of the funnel, said sleeve having a bottom end and inside, and being movable along the axis of the funnel between an upper position in which the bottom end of the sleeve is at a distance from the plate and does not hinder the rotational movement of said plate, and therefore allows the shell of a capsule to arrive opposite the bottom opening of the funnel, and a lower position in which said bottom end of the sleeve bears against the peripheral upper rim comprised by the shell and thus constitutes a continuous conduit from the inside of the sleeve to the inside of the Rubbi, Para [0068]-[0072]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the filling unit of the machine disclosed by Mancini so that the funnel has an axis; the machine comprises a sleeve coaxial to the bottom opening of the funnel, said sleeve having a bottom end and inside, and being movable along the axis of the funnel between an upper position in which the bottom end of the sleeve is at a distance from the plate and does not hinder the rotational movement of said plate, and therefore allows the shell of a capsule to arrive opposite the bottom opening of the funnel, and a lower position in which said bottom end of the sleeve bears against the peripheral upper rim comprised by the shell and thus constitutes a continuous conduit from the inside of the sleeve to the inside of the shell; and said compacting member is movable through the sleeve as taught by Rubbi in order to further ensure that the desired amount of product is packaged within the shell.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over D. Mancini (US Patent No. 3,527,020, herein, Mancini) in view of Jensen et al. (US Pub. No. 2017/0210499 A1, herein, Jensen)
Regarding claim 8, Mancini teaches the machine as recited above.
Mancini does not expressly disclose that the machine includes a control and management unit, comprising a memory in which a computer program is stored for remotely controlling the machine, in particular making it possible to consult the number 
Jensen teaches a control and management unit, comprising a memory in which a computer program is stored for remotely controlling the machine, in particular making it possible to consult the number of capsules produced, to manage the inventories of capsules and to save and use a configuration profile by types of capsules produced (Para [0040]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the machine disclosed by Mancini with the control and management unit taught by Jensen, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Response to Arguments
Applicant’s arguments, see Pages 7-12, filed January 18, 2021, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference.
In regards to Applicant’s argument that
“Indeed, the alleged automaton ("mechanical aspect depicted in fig.13” or the parts of the specification related to this figure) do not show any driver or controller as claimed above. For example, figure 13 merely shows a Geneva wheel 60, gear, 69, and bearing and mechanical structures, while column 4, lines 9-70 merely discloses electric motor 40, 49, and conveying means 31, none of which would be understood by one of ordinary skill in the art as an automaton, as they do not control the operation of element (the dispensing module), or the application of lids on the shell of the capsule.”
Examiner relies on the interpretation that Mancini discloses the structure of the claimed automaton, but fails to specifically disclose that automation of the machine itself. However, examiner rejects claim 1 under 35 U.S.C. 103 as recited above.

In regards to Applicant’s argument that
“Mancini does not disclose the following features. First, the food products filling in the cups of Mancini are not mixed with a liquid prior to consumption, in particular by a percolator device, as is the case for capsules made with the claimed machine…In this sense, the lids used in Mancini are n perforated by a percolation device since they include a sheet of metal.”

Examiner interprets the cited “food product or the like” to be equivalent to “a product to be mixed with a liquid, in particular by means of a percolator device” since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). The container disclosed by Mancini includes all of the structural elements of the container claimed in the instant application, and therefore, would be able to contain a product to be mixed with a liquid. Furthermore, a reference that contains all the structure defined in a claim, but not the recited use, anticipates the claim because a new use does not make an old product patentable.  In re Schreiber, 128 F.3d 1473, 44 U.S.P.Q.2d 1429 (Fed. Cir. 1997)
Additionally, the limitations regarding the product being dispensed are located in the preamble of the claim 1 and it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). Examiner maintains that all of the structural limitations of the claimed machine for producing capsules are disclosed by Mancini.

In regards to Applicant’s argument that
Also, Mancini's alleged filling unit (filling stations 24, 25 and cover 112) is not situated opposite its alleged trough (block 105 and passage 107) for delivering product, comprised by the dispensing module, as required by the claim features.”
This is not persuasive for the following reasons:
Examiner interprets a trough to be “a conduit, drain, or channel for water” as defined by www.Merriam-Webster.com. With this interpretation, examiner maintains that passage (107) of Mancini functions as a conduit or channel for the product to be delivered through filling unit (112) to the shells below as cited in the rejection above.

In regards to Applicant’s argument that
“Further, Mancini's alleged filling unit (filling stations 24, 25, and cover 112 does not include a funnel opposite which an empty shell placed in a cavity of the plate is positioned by rotation of said plate, as required by the claimed. Indeed, the alleged funnel (passageDocket: JEAN P1416111, recess 114, and holes/ports 115) alleged by the Office as) are not funnels, as they do not gather together fluid material together from a wide opening to a small opening.”
This is not persuasive for the following reasons:
Examiner maintains that the cited elements (111, 114, 115) disclosed by Mancini to be equivalent to a funnel as claimed since they gather together fluid material (food product) together from a wide opening (107) to a small opening (bottom ends of 115).
8 of 12 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
February 11, 2021
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731